RESCRIPT
TANNER, P. J.
This is an action upon the case in which the declaration alleges that the defendants, were the owners of a dwelling house in *157which the plaintiff was their tenants; that the defendants, by a certain lease to John A. Enos and Annie R. Geertz should move the building of Geertz, provided that said Enos and which plaintiff was a tenant from its then location onto other premises leased by said defendants to said Enos and said Geertz; that said Enos and said Geertz procured that a certain building moving company should raise said building in the air and cut the water and gas supply used by said plaintiff, thereby injuring said plaintiff.
Por Plaintiff: Walling & Walling.
For Defendants: Lyman & McDonnell.
This case is heard upon demurrer to the declaration.
One ground of demurrer is that the declaration sounds in trespass whereas the action is (brought in case.
The demurrer upon this ground is overruled.
“A writ in trespass will support a declaration containing a single count in trespass on the case and vice versa.”
Adams vs. Loraine Mfg. Co., 29 R. I. 333.
The other ground of demurrer is that the case states no action ag-ainst the defendants. But it appears by the declaration that the defendants, as owners of the building in which the plaintiff was a tenant, authorized a third party by its lease to said third party to do- an act, namely, move the building, which necessarily resulted in the very damage of which the plaintiff complains.
Mossessian vs. Callender, McAuslan & Troup Co., 24 R. I. 168;
Benton vs. James Hill Mfg. Co., 26 R. I. 192.
The demurrer is overruled.